FILED
                            NOT FOR PUBLICATION                              JUN 25 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-30076

              Plaintiff - Appellee,               D.C. No. 3:12-cr-00011-RRB-1

  v.
                                                   MEMORANDUM*
LEE BAKER, Jr.,

              Defendant - Appellant.


                   Appeal from the United States District Court
                             for the District of Alaska
                 Ralph R. Beistline, Chief District Judge, Presiding

                         Argued and Submitted June 4, 2014
                                Anchorage, Alaska

Before: WALLACE, WARDLAW, and CHRISTEN, Circuit Judges.

       By separate order issued today, we direct the parties to file a notice advising

whether they wish to have an opportunity to settle on an appropriate restitution

amount, either on their own or through the assistance of a mediator. In the




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
meantime, the panel issues this partial memorandum disposition resolving one

issue presented on appeal.

      Baker argues that the district court erred by ordering him to pay restitution to

CUMIS Insurance Society (“CUMIS”). “A restitution order is reviewed for an

abuse of discretion, provided that it is within the bounds of the statutory

framework.” United States v. Marks, 530 F.3d 799, 811 (9th Cir. 2008) (internal

quotation marks omitted). Baker’s argument fails because the Mandatory Victim

Restoration Act of 1996 specifically addresses restitution for insurers by providing:

      If a victim has received compensation from insurance or any other
      source with respect to a loss, the court shall order that restitution be
      paid to the person who provided or is obligated to provide the
      compensation, but the restitution order shall provide that all restitution
      of victims required by the order be paid to the victims before any
      compensation is paid to such a provider of compensation.

18 U.S.C. § 3664(j)(1). The statute is clear that the district court is required to

order that Baker pay CUMIS for part of the loss. The district court did not abuse

its discretion by ordering Baker to pay CUMIS.

      We decline, for now, to reach the parties’ other issues.

      The district court’s order is AFFIRMED IN PART. We retain jurisdiction

over this appeal.




                                           2